IN THE SUPREME COURT OF THE STATE OF NEVADA


                     MICHAEL RUDOLPH RODRIGUEZ,                               No. 82135
                     A/K/A MICHAEL A. RODRIGUEZ,
                     Appellant,
                     vs.                                                           FILE
                     THE STATE OF NEVADA,
                     Res • ondent.                                        -         MAY 1 2 2022
                                                                                   ELIZABETH A. BROWN
                                                                              CLERK/PF $1.1PREME COURT
                                                                              BY
                                                                                     DEPUTY CLERK 0

                                             ORDER OF AFFIRMANCE

                                  This is an appeal from a judgment of conviction, pursuant to a
                    jury verdict, of conspiracy to commit murder, burglary while in the
                    possession of a deadly weapon, first-degree murder with the use of a deadly
                    weapon, and possession of a firearm by a felon.) Eighth Judicial District
                    Court, Clark County; Tierra Danielle Jones, Judge.
                                  Appellant Michael Rodriguez argues the district court erred in
                    denying his motion to suppress statements he made to detectives on
                    December 3 and 8, 2010. We disagree and affirm the judgment of
                    conviction.
                                  First, Rodriguez argues his December 3 statement is
                    inadmissible because, although he was not yet under arrest, he was in
                    custody for purposes of Miranda and the detectives did not read him his
                    Miranda rights. He points out that the police stopped him on the side of
                    the freeway, transported him to a homicide office in handcuffs, interrogated



                          'The Honorable Douglas W. Herndon, Justice, presided over the
                    district court suppression hearing at issue in this case and did not
                    participate in the decision of this appeal.

SUPREME COURT
     OF
   NEVADA

(0) 1947A 94P411>
him in a small room, and did not tell him he was free to leave. We review
de novo the district court's determination as to whether a statement was
obtained in violation of Miranda. Rosky v. State, 121 Nev. 184, 190, 111
P.3d 690, 694 (2005). "Miranda warnings are required when a defendant is
subjected to a custodial interrogation." Carroll v. State, 132 Nev. 269, 281,
371 P.3d 1023, 1032 (2016) (internal quotation marks omitted). A
defendant is in custody and entitled to a Miranda warning if a reasonable
person in the circumstances would not believe he was free to leave. Silva v.
State, 113 Nev. 1365, 1370, 951 P.2d 591, 594 (1997). We consider the
totality of the circumstances to determine whether a defendant is in
custody, including the interrogation site, any objective indicia of arrest, and
the length and form of the questioning. Belcher v. State, 136 Nev. 261, 264,
464 P.3d 1013, 1021 (2020).
            Objective indicia of arrest include:
            (1) whether the suspect was told that the
            questioning was voluntary or that he was free to
            leave; (2) whether the suspect was not formally
            under arrest; (3) whether the suspect could move
            about freely during questioning; (4) whether the
            suspect voluntarily responded to questions; (5)
            whether the atmosphere of questioning was police-
            dominated; (6) whether the police used strong-arm
            tactics or deception during questioning; and (7)
            whether the police arrested the suspect at the
            termination of questioning.
State v. Taylor, 114 Nev. 1071, 1082 n.1, 968 P.2d 315, 323 n.1 (1998); see
also Silva, 113 Nev. at 1369-70, 951 P.2d at 594 (deciding a defendant was
not in custody simply by virtue of talking to detectives at a police station
where the defendant voluntarily accompanied police to the station,
defendant was able to talk to his sister when he asked to, detectives told



                                      2
                  him that he was not in custody, and questioning lasted approximately one
                  to two hours).
                              We acknowledge this case presents a close call, but ultimately
                  we conclude, based on the record, that the district court did not err, as the
                  objective indicia of arrest weigh in favor of finding Rodriguez was not in
                  custody when detectives interviewed him on December 3. Detectives
                  surveilled Rodriguez and stopped him while he was driving on the freeway.
                  They sealed and towed his car, which they impounded and searched
                  pursuant to a warrant. Meanwhile, detectives handcuffed Rodriguez and
                  transported him in the front seat of a police vehicle to the homicide office
                  for an interview. Detectives removed Rodriguez's handcuffs once he arrived
                  at the station, and detectives informed Rodriguez that he was not under
                  arrest multiple times. Before the interview began, Detective Williams
                  confirmed Rodriguez was speaking with him voluntarily. Rodriguez
                  likewise told the detectives that he knew he was not under arrest, and his
                  actions during the interview—such as calling his fiancee and asking her to
                  have vodka and orange juice ready for him when he got home—
                  demonstrated Rodriguez understood that he was not under arrest.
                  Rodriguez was freely allowed to take bathroom and smoking breaks during
                  his interview, and Detective Williams reminded Rodriguez that he could
                  leave if he wanted. Rodriguez repeatedly stated that he would answer any
                  questions and did not ask to leave and even agreed to provide the detectives
                  with his DNA. Detectives interviewed Rodriguez in an interrogation room
                  with the door open, and the interview was a back-and-forth conversation
                  between Rodriguez and the detectives. The detectives also brought
                  Rodriguez water, allowed him to keep and use his phone, and gave him
                  cigarettes. Although the fifth and sixth factors arguably favor Rodriguez
SUPREME COURT
      OF
    NEVADA
                                                       3
(0) 1947A altio
because Detective Anderson's interview was forceful and intense, her line
of questioning occurred at the end of the interview, after Rodriguez had
already provided his statement, and her strong-arm tactic did not cause
Rodriguez to reveal any more information. Finally, the detectives did not
arrest Rodriguez at the termination of questioning. Thus, ultimately five
factors weigh in favor of the State, and, considering the situation as a whole,
we agree with the district court that Rodriguez was not under arrest and
voluntarily spoke to detectives on December 3.2
            Second, Rodriguez contends the December 3 statement is
inadmissible as fruit of an illegal arrest. A seizure occurs whenever an
officer "accosts an individual and restrains his freedom to walk away."
Arterburn v. State, 111 Nev. 1121, 1125, 901 P.2d 668, 670 (1995) (internal
quotation marks omitted). A police officer must have an articulable
suspicion that the suspect has committed a crime in order to seize that
suspect. Id. Here, the detectives seized Rodriguez when they pulled him
over, but the detectives had an articulable suspicion that Rodriguez was
involved in the crime because they knew Rodriguez's car matched a
witness's description of the getaway car and that Rodriguez had been
texting the victim's widow shortly before the murder. This seizure does not
evolve into an arrest for the same reasons explained above. We therefore
conclude an illegal arrest did not occur here. Moreover, any error in
admitting the December 3 statement would be harmless in light of
Rodriguez's subsequent confession and the additional evidence admitted at
trial, such as his suspicious text messages to, and relationship with, the



      2 Even though the district court did not expressly address these factors
on the record, the. record supports the district court's ultimate conclusion.



                                      4
                     victim's widow; statements made to a coworker shortly before the crime
                     about an expected insurance payout; and his alibi witnesses testifying
                     against him.
                                 Third, Rodriguez argues that his December 8 confession was
                     involuntary because he gave it while suffering from drug withdrawals and
                     because, prior to recording the statement, detectives falsely promised
                     immunity in return for the confession. "A valid waiver of rights under
                     Miranda must be voluntary, knowing, and intelligent." Mendoza v. State,
                     122 Nev. 267, 276, 130 P.3d 176, 181 (2006). We review the totality of the
                     circumstances to determine whether the defendant has waived his Miranda
                     rights. Id. "[Violuntariness determinations present mixed questions of law
                     and fact subject to this court's de novo review." Rosky, 121 Nev. at 190, 111
                     P.3d at 694. We consider a defendant's confession involuntary if the
                     confession "was coerced by physical intimidation or psychological pressure."
                     Id. at 194, 111 P.3d at 696 (internal quotation marks omitted).
                                 We conclude Rodriguez's alleged withdrawal symptoms did not
                     render his confession involuntary because the record shows Rodriguez was
                     coherent and able to recall facts in great detail, and the record does not
                     suggest Rodriguez was struggling with severe withdrawal symptoms. See
                     Pickworth v. State, 95 Nev. 547, 549, 598 P.2d 626, 627 (1979) (deciding a
                     defendant's confession was voluntary where the defendant, though
                     suffering from drug withdrawal, was "coherent, able to recall facts in great
                     detail, and showed no signs of discomfort"). Moreover, Rodriguez later
                     testified that his December 8 statement was accurate. And even assuming
                     arguendo Rodriguez was under severe withdrawal symptoms, the
                     circumstances overall do not indicate the confession was involuntary where
                     Rodriguez initiated the meeting with Detective Williams and the record
SUPFIBIAE   CouFrr
       OF
     NEVADA

                                                          5
(0) 1947A 404110:4
shows Rodriguez did so because he had decided to confess. And nothing in
the record shows the detectives promised Rodriguez immunity in return for
his confession. Rodriguez testified detectives told him "the DA's willing to
play ball," but he later admitted on cross-examination that detectives never
said the district attorney was willing to grant him immunity. We will not
reweigh witness credibility on appeal where the district court, as the finder
of fact, heard the witness's testimony and formed a conclusion that is
supported by the record. See State v. Love, 109 Nev. 1136, 1139, 865 P.2d
322, 324 (1993) (declining to reweigh witness credibility).
            Fourth, Rodriguez argues that the detectives violated Missouri
v. Seibert, 542 U.S. 600 (2004), in regards to his December 8 confession
because the detectives elicited his confession, Mirandized him, and then
recorded his confession. The record shows no Seibert violation occurred here
where Detective Williams Mirandized Rodriguez on December 7, and the
alleged un-Mirandized conversation occurred on December 8. See Seibert,
542 U.S. at 613-14 (explaining that "when Miranda warnings are inserted
in the midst of coordinated and continuing interrogation, they are likely to
mislead and deprive the defendant of knowledge essential to his ability to
understand the nature of his rights" (internal quotation marks omitted)).
Rodriguez does not argue that the December 7 warning was stale by the
time he confessed to Detective Williams, and the record here does not
suggest that warning—offered approximately eight hours before the
confession—was stale where Rodriguez remained in custody during that
time. Cf. Koger v. State, 117 Nev. 138, 142-44, 17 P.3d 428, 431-33 (2001)
(considering the time between the warning and the interview, as well as the
locale where each occurred).




                                     6
            For the foregoing reasons, the district court did not err in
denying Rodriguez's motion to suppress. Accordingly, we ORDER the
judgment of the district court AFFIRMED.




                                  Silver
                                                   %


                                                                J.
                                  Cadish


                                              Piekuuy
                                                   '        ,   J.
                                  Pickering
                                                       i

cc:   Hon. Tierra Danielle Jones, District Judge
      Law Office of Christopher R. Oram
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                    7